DETAILED ACTION
Claims 1-30 are presented for examination.

Claim Objections
Claim 15 is objected to because of the following informalities:
As to claim 15, “the non-transitory computer-readable medium of claim 1” does not have proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10, 11, 13-16, 18, 20, 21, 23-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (U.S. Pat. Pub. No. 2017/0221173 A1, hereinafter Acharya) in view of Maruyama (U.S. Pat. Pub. No. 2010/0262976 A1).

As per claim 1, Acharya teaches the limitations substantially as claimed, including a method for graphics processing, the method comprising:
allocating a graphics processing unit (GPU) resource among two or more applications (Paragraph [0029] teaches allocating GPU resources to more than one application);

processing the plurality of commands in the one or more rendering command buffers by the GPU resource within a first time slice (Paragraph [0033] teaches displaying the image, wherein the processing by definition must occur within a time slice);
determining that at least one of the plurality of commands has not been executed (Paragraph [0003] teaches determining a command has not completed by a deadline);
processing a halting of execution of the plurality of commands in the one or more rendering command buffers (Paragraph [0003]); and
preserving a GPU configuration for the plurality of commands in association with processing a last executed command of the plurality of commands, the GPU configuration used when resuming to process the plurality of commands in a second time slice (Paragraphs [0039] and [0048]).

Acharya does not expressly teach that each application is allocated a corresponding set of time slices or that the time slice in the processing and determining steps are in a set of time slices allocated to the first application.

However, Maruyama teaches that each application is allocated a corresponding set of time slices and that the time slice in the processing and determining steps are in a set of time slices allocated to the first application (Paragraph [0006]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Maruyama with those of Acharya in order to allow for Acharya’s 

As per claim 3, Acharya teaches that the processing the halting of execution of the plurality of commands enables a second application to process commands of a set of one or more rendering command buffers during a subsequent time slice and later returning to process remaining commands in the plurality of commands that have not been processed to completion for the first application during one or more additional time slices in the set of time slices (Paragraph [0083]).

As per claim 4, Acharya teaches that the processing the halting of execution of the plurality of commands includes processing currently executed commands to completion, wherein one or more remaining commands in the plurality of commands are not processed in the first time slice, wherein the GPU configuration is preserved after processing the last executed command of the currently executed commands of the plurality of commands, wherein the GPU configuration is used when resuming to process in a second time slice the one or more remaining commands in the plurality of commands (Paragraph [0083]).

As per claim 5, Acharya teaches that  the processing the halting of execution of the plurality of commands includes processing currently executed commands to completion, wherein one or more remaining commands in the plurality of commands are not processed in the first time slice, processing at least one remaining command to completion immediately after processing the currently executed commands to completion, the last executed command being a last executed remaining command of the at least one remaining command processed to completion, wherein the GPU configuration is preserved after processing the last executed remaining command, wherein the GPU configuration is used when 

As per claim 6, Acharya teaches that the processing the halting of execution of the plurality of commands includes halting execution of the plurality of commands in the one or more rendering command buffers at the end of the first time slice, wherein the GPU configuration is preserved during processing of the last executed command of the plurality of commands, wherein the GPU configuration is used when resuming to process in a second time slice the last executed command and remaining commands in the plurality of commands that have not been processed (Paragraphs [0039] and [0048]).

As per claim 8, Acharya teaches storing corresponding GPU configurations for each of the two or more applications that have exceeded a corresponding time slice when executing corresponding commands for a corresponding image frame (Paragraph [0047]).

As per claim 10, Acharya teaches loading one or more commands to one or more asynchronous compute command buffers; processing one or more commands in the one or more asynchronous compute command buffers by the GPU resource within the first time slice being allocated to the first application; suspending the processing of the one or more commands in the one or more asynchronous compute command buffers at the end of the first time slice being allocated to the first application; preserving a state of the processing of the one or more commands in the one or more asynchronous compute command buffers; and resuming the processing of the one or more commands using the state that is preserved in the second time slice (Paragraphs [0039], [0047], and [0048]).

As per claims 11, 13-16, 18, and 20, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 21, 23-26, 28, and 30, they are system claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya and Maruyama, as applied to claim 1 above, and further in view of Zeng et al (U.S. Pat. Pub. No. 2014/0282580 A1, hereinafter Zeng).

As per claim 2, Acharya and Maruyama do not expressly teach that the preserving the GPU configuration includes a hardware context for the GPU resource and enables returning to continue processing of remaining commands in the plurality of commands that have not been processed to completion while using the hardware context for the GPU resource that was built up during the processing of the plurality of commands in the one or more rendering command buffers during the first time slice.

However, Zeng teaches that the preserving the GPU configuration includes a hardware context for the GPU resource and enables returning to continue processing of remaining commands in the plurality of commands that have not been processed to completion while using the hardware context for the GPU resource that was built up during the processing of the plurality of commands in the one or more rendering command buffers during the first time slice (Paragraph [0042]).



As per claim 12, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claims 22, it is a system claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 7, 9, 17, 19, 27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196